DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           RENATE SOUDEK,
                              Appellant,

                                     v.

               IBIZA CONDOMINIUM ASSOCIATION, INC.,
                   a Florida not-for-profit Corporation,
                                 Appellee.

                               No. 4D18-1054

                           [October 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 14-
23286 (03).

   Stephen Karaski, Pompano Beach, for appellant.

   Michael R. Bass of Michael R. Bass, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.